Name: Commission Regulation (EEC) No 3434/80 of 30 December 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358/80 Official Journal of the European Communities 31 . 12 . 80 COMMISSION REGULATION (EEC) No 3434/80 of 30 December 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3 ), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 2 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission ( i ) OJ No L 171 , 4 . 8 . 1970 , p. 10 . (*) OJ No L 32, 3 . 2 . 1978 , p. 7 . (&gt;) OJ No L 165, 28 . 6 . 1975, p. 45 . 4 OJ No L 32, 3 . 2 . 1978 , p. 10 . 31 . 12. 80 Official Journal of the European Communities No L 358 /81 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit F1 £ 1 . 1.1 1.2 1.3 1.4 1.5 1.6 Lemons :  Spain (deleted)  Countries in southern Africa  Other African countries and countries on the Mediterranean  USA  Other countries 1 778 1 652 1 648 1 894 336-65 312-69 312-05 358-52 110-10 102-26 10205 117-25 255-01 236-86 236-37 271-58 29-70 27-59 27-53 31-63 52 454 48 720 48 620 55 862 119-86 111-32 111-09 127-64 23-82 22-13 22-08 25-37 2. 2.1 2.1.1 2.1.2 2.1.3 2.2 2.3 2.4 2.5 Sweet oranges :  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines, Navelates , Salus ­ tianas , Vernas , Valencia lates , Maltese blondes , Shamoutis , Ovalis, Trovita, Hamlins  Sanguines and semi-sanguines , including Navel sanguines and Maltese sanguines . .  Other  Countries in southern Africa  USA  Brazil  Other countries 1 179 -(') 739 223-20 -(') 139-88 72-99 - C ) 45-74 169-07 -(') 105-96 19-69 -(') 1 2-34 34 777 -(*) 21 795 79-46 -(') 49-80 15-79 -(') 9-90 3 . 3.1 3.2 3.3 3.4 3.5 3.6 4 . 5 . 6 . Grapefruit and pomelos : (deleted)  Cyprus , Egypt, Gaza , Israel , Turkey  Countries in southern Africa  USA  Other American countries  Other countries Clementines Mandarines , including Wilkins Monreales and satsumas 1 156 1 430 968 1 648 -(') 1 140 218-94 270-73 1 83-24 311-96 -(') 215-78 71-60 88-54 59-93 102-02 -(') 70-57 165-84 205-08 138-80 236 31 -(') 163-45 19-32 23-89 16-17 27-52 -(') 19-04 34 1 1 3 42 183 28 551 48 606 - C ) 33 621 77-95 96-39 65-24 1 1 1 -06 - 0 ) 76-82 15-49 19-16 12-96 22-07 - C) 1 5-27 7 . Tangerines , tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 1 475 279-32 91-35 211-58 24-64 43 521 99-44 19-76 (') The standard average value for this code number is established by Regulation (EEC) No 2419/80 of 19 September 1980 (OJ No L 249 , 20 . 9 . 1980). No L 358/82 Official Journal of the European Communities 31 . 12. 80 Table II : Apples and pears Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit F1 £ 8 . Apples : Il I \ 8.1  Countries of the southern hemisphere . . . . -I\-I-l-I-I-I 8.2  European third countries 985 186-47 60-98 141-25 16-45 29 054 66-39 13-19 8.3  Countries of the northern hemisphere other \\I than European countries 1 851 350-42 114-60 265-44 30-92 54 599 124-76 24-80 9 . Pears : \ 9.1  Countries of the southern hemisphere .... I-I 9.2  European third countries I-! -l |-!I- 9.3  Countries of the northern hemisphere other ||||Il Il || L than European countries 2 220 420-21 137-43 318-31 37-08 65 473 149-61 29-73